Quinan, Commissioner.
Moody and Jamison, of Galveston county, sued out in the district court of Brazoria county this injunction to restrain Cox, the sheriff, from proceeding to collect $376.47 taxes assessed against their property, for the collection of which he had levied upon certain lands. They claim that this property was exempt from taxes for the year 1876 by virtue of the “Act to reheve from taxation the property of certain citizens of Brazoria and Matagorda counties.”
On the hearing the district court dissolved the injunction and dismissed the case.
We are of opinion that the district court of Brazoria county had no jurisdiction in the case.
The amount of taxes was less than $500. There is no allegation of damages sustained by plaintiff in any amount whatever. There is no averment that the sale of *493the property would be a cloud upon their title or work them, irreparable mischief. There is not the least reason alleged for the interposition of a court of equity, if the district court had general equity jurisdiction.
But the county court had jurisdiction and power to grant-the writ of injunction, the amount of taxes being under $1,000 and over $200. Their remedy there, for a11 that appears in this petition, if the action of the sheriff worked them any injury, was full, adequate and complete. Dean v. Girardin, 49 Tex., 243.
But if this were not so, the relief extended by the act referred to, was to those only who were on the shore of the mainland not more than five miles from the usual water-line at ordinary tide during the calamitous storm of September, 1875, and it did not embrace persons living elsewhere.
The case was rightly dismissed and the judgment ought-to be affirmed.
Affirmed,
[Opinion delivered March 11, 1881.]